                 Case 1:18-mj-00605-JFA Document 1 Filed 12/20/18 Page 1 of 3 PageID# 1



 All -14J       I I Ml Arii.-il U.iii.i)




                                                UNri F.M States Disi RirrCoiiR i                                              rp              I A
                                                                          lnr Uii.'
                                                                                                                                              ; .C20Z
                                                                WcsIltii District ofToNns

                                                                                                                                        lii-v- -S,d-S.ii'   '•! '.-•w-ii
                       United Slates ofAmeriea                                                                                                ALtXANiTiiA. V oliiiA
                                       \.

                       Jedidah Michael Gauz<:a                                        Case No.    7:13-CR-00321-003




                                 Ik-ffiuhiill


                                                             ARRI'.ST WARRANT

To:         Any authorized law enrorceinent ol'lleei


            YOU AUi: COMMANDIJ)to arrest aiui brinu bctbre a United States inagistrate Jiidjie without unneeessar\ delay
"liiiiu-          /./ ih- iinr^u ji         Jedidah Michael Gauzza

who is accused ot'an otVense or violation based on the rolkm, ine document Hied                   ith the court:


~1 Indictment                fJ Superseding Indieiinent            H Information        H Superseding Information                           3 Complaint
1 Probation Violation Petition                       SupeiAiseil i^elease Violation Petition          .~l \''iolaiion Notiee                ."!1 Order ot the C ourt

Tliis oft'ense is briell> described as follo\\s:

   Defendant failed to comply with conditions of Supervised Release



                                                                                                                               A


Date;           12/23/2015
                                                                                                              ',c
                                                                                                       Isslllll             N si^iuiliiry j
                                                                                                                     sJ

Cil\ and stale:           Midland, Texas                                                       Lorena Gonzalez. Deputy Clerk
                                                                                                         I'riiiU'il luiiiw (lit.I lilU'



                                                                         lU'liirn


            riiis warrant as received on fi/a/.v                               . and the person was arrested                                                ^
at in ii'iil wi/f.''                            ^ v/A"
Date:
   |  Z       [Mii                                                                                    .\n\Miirj('//A<Y ^ siMiuilmw


                                                                                                 Li                                    I
                                                                                                         I'riiih'i/ iiiiifiK' ii/iJ itll!
Case 1:18-mj-00605-JFA Document 1 Filed 12/20/18 Page 2 of 3 PageID# 2
Case 1:18-mj-00605-JFA Document 1 Filed 12/20/18 Page 3 of 3 PageID# 3
